Citation Nr: 1517171	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-15 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma, claimed as skin cancer, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety.

5.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that on his substantive appeal, the Veteran indicated that he intended to appeal only the issue of entitlement to service connection for PTSD.  See VA Form 9, Appeal to the Board of Veterans' Appeals, received in May 2013.  However, the cover letter for the May 2013 substantive appeal indicated the Veteran also intended to appeal the issues of entitlement to service connection for skin cancer, hypertension, and an acquired psychiatric disability other than PTSD.  Appellant briefs submitted in July 2013 and June 2014 further indicate an intention to appeal those issues.  Accordingly, the Board finds that those issues are properly before the Board at this time.  See 38 C.F.R. §§ 20.200, 20.202 (2014).

The issues of entitlement to service connection for hypertension, to include as due to Agent Orange exposure; entitlement to service connection for PTSD; entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety; and entitlement to service connection for high cholesterol are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The competent evidence of record does not show that it is at least as likely as not that the Veteran's basal cell carcinoma is caused by or otherwise etiologically related to his active service on a direct or presumptive basis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for basal cell carcinoma, claimed as skin cancer, are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A letter issued in March 2008 satisfied VA's duty to notify with respect to service connection.  The letter notified the Veteran of the factors pertinent to the establishment of entitlement to service connection, and to the establishment of an effective date and disability rating in the event of a grant of service connection for skin cancer.

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §  3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  A VA medical examination or opinion was not provided in relation to the issue adjudicated in this decision; however, the Board concludes an examination is not required in this case because the only evidence linking the Veteran's current disability to his active service is his own lay statements.  Specifically, the Veteran avers that his current skin cancer disability is due to in-service exposure to Agent Orange.  A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under 38 U.S.C.A. §  5103A(d)(2).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  As is more fully discussed below, there simply is no evidence of record linking the Veteran's current skin cancer disability to his active service other than the Veteran's conclusory statements.  Consequently, a VA examination as to the etiology of the claimed condition is not warranted, even under the low threshold of McLendon.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree (rated at least 10 percent disabling) within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  In addition, the second and third elements of service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Certain diseases may be presumed to have been incurred in service where a Veteran was exposed to herbicide agents, such as Agent Orange, while on active service, even when there is no evidence of such exposure during the period of service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  Generally, the regulation applies where an enumerated disease becomes manifest to a compensable degree at any time after active  service.  38 C.F.R. § 3.307(a)(6)(ii).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Analysis

The Veteran contends that his current basal cell carcinoma, which he initially claimed as skin cancer, is related to his active service.  Specifically, the Veteran has argued that his current basal cell carcinoma is the result of in-service exposure to Agent Orange.  See, e.g., VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in November 2007.

Private treatment records include a dermopathology report dated February 2003 showing an impression of basal cell carcinoma and nevus.  The records also show that the Veteran was treated for skin conditions during the appeal period, including an atypical melanocytic neoplasm of the left shoulder in March 2008.  Accordingly, there is evidence of a current disability.

As to an in-service disease or injury, the Veteran's DD Form 214 indicates that he served in the Republic of Vietnam for at least a portion of his active service, which was from May 1968 to May 1970.  Therefore, he is presumed to have been exposed to Agent Orange during his active service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

As to a causal relationship between the Veteran's in-service Agent Orange exposure and his current skin cancer disability, the Board will first consider whether service connection is warranted on a presumptive basis.  The Board observes that basal cell carcinoma is not listed as a disease warranting presumptive service connection based on in-service herbicide exposure under 38 C.F.R. § 3.309(e).  In fact, VA has determined that a presumption of service connection based on herbicide exposure is not warranted for several diseases, including skin cancer.  See Notice, 68 Fed. Reg. 27630 -27641 (May 20, 2003).  As the Veteran's basal cell carcinoma is not included in the list of diseases for which presumptive service connection may be awarded on the basis of herbicide exposure, but is, as a form of skin cancer, included in the list of diseases for which VA has determined that presumptive service connection based on herbicide exposure is not warranted, entitlement to service connection for a skin cancer disability on a presumptive basis due to in-service exposure to Agent Orange is not warranted.

Next, the Board will consider whether service connection for basal cell carcinoma, claimed as skin cancer, is warranted under the "chronic disease" provisions.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  Here, the Veteran's service treatment records are silent as to any complaints or diagnoses of a skin cancer disability.  The first medical evidence in the claims file regarding any skin-related disability is dated in October 2000, and the first medical evidence of skin cancer is dated March 2003, over three decades after the Veteran's discharge from active service.  The Veteran has not alleged that he was diagnosed with skin cancer during service or at any time prior to the March 2003 diagnosis.  Furthermore, the Veteran does not allege, and the record does not otherwise show, that he has any medical education, training, or experience.  Accordingly, he is considered a lay witness.  38 C.F.R. § 3.159(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d 1331.  Lay witnesses are not competent to identify or diagnose cancer.  See Jandreau, 492 F.3d at 1377, n.4 (lay persons are generally not competent to identify cancer without a diagnosis from a medical professional).  Therefore, even if the Veteran did allege in-service occurrence of skin cancer, his statements would not be considered competent evidence of in-service skin cancer.  Accordingly, the competent evidence does not support a finding that the Veteran's skin cancer disability was present during active service, that it manifested continuously since active service, or that it manifested to a compensable degree within one year of separation from active service.  Therefore, service connection under the "chronic disease" provisions is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicolson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here, the record is absent for any competent evidence directly relating the Veteran's current skin cancer disability to his active service.  As noted above, the Veteran is considered a lay witness.  His statements linking his current skin cancer disability to his active service are not considered competent evidence because the etiology of skin cancer is a complex medical issue.  Specifically, the mechanism by which Agent Orange might cause skin cancer decades after exposure is not one inherently observable through the five senses.  Rather, understanding of such a mechanism requires medical training, knowledge, and expertise.  As the Veteran has not been shown to have the requisite professional training, knowledge, and expertise necessary to render an opinion on such a medical issue, his statements are not considered competent.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  There is no other evidence linking the Veteran's current skin cancer disability to his active service.  The Veteran has not put forth any theory as to in-service causation for the current skin cancer disability other than his in-service exposure to Agent Orange.  Accordingly, there is no competent evidence of a nexus between the Veteran's skin cancer disability and his active service.  For that reason, entitlement to service connection for a skin cancer disability is not warranted on a direct basis.

The Board acknowledges the Veteran's statement that his "dermatologist believes that [his] skin cancer may be a result of Agent Orange."  See VA Form 21-526, received in November 2007.  A lay witness may competently report what he has been told by a medical professional.  See Jandreau, 492 F.3d at 1377.  However, VA has obtained all identified medical records, including dermatological records contemporaneous to the Veteran's November 2007 claim, and the records do not contain any statements from the Veteran's treating medical professionals linking his basal cell carcinoma to his active service.  Thus, the Veteran's report of a medical opinion linking the current skin cancer disability to in-service Agent Orange exposure is not supported by the evidence.  The report is therefore not credible and, accordingly, not probative in establishing a causal link between the current disability and the in-service disease or injury.

In view of the foregoing, the Board finds that, although the Veteran has a current disability of basal cell carcinoma and was exposed to Agent Orange during active service, the basal cell carcinoma was not "chronic" during active service, was not productive of symptoms continuously from separation from active service, did not manifest to a compensable degree within one year of separation from active service, and is not otherwise related by competent evidence to any incident of active service, including exposure to Agent Orange.  In addition, a nexus between Agent Orange exposure and basal cell carcinoma is not presumed as a matter of law.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for basal cell carcinoma, claimed as skin cancer, on direct and all presumptive theories of service connection.  The preponderance of the evidence is against a finding of service connection for basal cell carcinoma.  Consequently, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for basal cell carcinoma, claimed as skin cancer, to include as due to Agent Orange exposure, is denied.


REMAND

Hypertension

The Veteran contends that he has hypertension that is causally related to his active service.  He has not been afforded a VA examination with regard to the issue of entitlement to service connection for hypertension.

A VA examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury, or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the United States Court of Appeals for Veterans Claims held that the third prong, which requires an indication that the claimant's disability or symptoms "may be" associated with the established event, is a low threshold.

Here, the medical evidence of record demonstrates that the Veteran has a current diagnosis for hypertension.  In addition, the Veteran's DD Form 214 indicates the Veteran had in-country service in the Republic of Vietnam during the Vietnam Era.  His exposure to herbicide agents, such as Agent Orange, is therefore conceded.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Accordingly, the first and second prongs of McLendon have been met.

As to the third prong of McLendon, the National Academy of Sciences (NAS) Institute of Medicine 's Veterans and Agent Orange: Update 2010, concludes that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  The NAS defines the category of "limited or suggestive evidence" to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because change, bias, and confounding could not be ruled out with confidence."  See 77 Fed. Reg. 47,926.

In view of the above, the Board finds that the evidence in this case is sufficient to indicate that the Veteran's hypertension may be related to herbicide exposure.  Therefore, the low threshold of McLendon has been met, and a VA examination is required.  Furthermore, as discussed in the next paragraph, there is an indication that the Veteran's hypertension may be secondary to his service-connected ischemic heart disease (IHD).  Accordingly, the VA examiner should be asked to provide an opinion as to secondary service connection for the hypertension.

In October 2010, the Veteran's private physician R. K. Reddy, M.D., submitted a VA Form 21-0960A, Ischemic Heart Disease (IHD) Disability Benefit Questionnaire.  On the questionnaire, Dr. Reddy was instructed that "IHD does not include hypertension."  However, under the diagnoses portion of the form, Dr. Reddy listed, among other things, status-post coronary artery bypass surgery and hypertension.  Given the instructions on the form, it is unclear whether Dr. Reddy's inclusion of a diagnosis for hypertension was meant to indicate that the Veteran's hypertension is proximately due to, aggravated by, or otherwise causally related to his IHD, which is service connected.  On remand, the AOJ should contact Dr. Reddy to clarify whether it is the doctor's opinion that it is at least as likely as not that the Veteran's hypertension is proximately due to or aggravated by his service-connected ischemic heart disease.

Posttraumatic Stress Disorder

The Veteran contends that he has PTSD due to his active service.  He has identified combat-related stressors, and his DD Form 214 notes an award of a Combat Infantryman Badge, indicating that the Veteran had combat experience.  He was afforded a psychiatric VA examination in August 2008.  The VA examiner concluded that although the Veteran reported isolated symptoms of PTSD, he did not fully meet the diagnostic criteria for PTSD.  The VA treatment records show that, since the time of the VA examination, the Veteran has had numerous positive PTSD screenings.  However, there is no indication that the Veteran has yet been formally diagnosed with PTSD.  Given the numerous positive PTSD screenings, which were not considered by the August 2008 VA examiner, the Board finds that the August 2008 VA examination is inadequate for decision making purposes, and that the matter must be remanded so an adequate VA examination may be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the examiner should determine whether the Veteran has a diagnosis for PTSD in accordance with 38 C.F.R. § 4.125(a), and, if so, whether there is a link between the current symptoms and an in-service stressor.  The examination report should reflect consideration of the positive PTSD screenings in the VA treatment records.

Acquired Psychiatric Disability Other Than PTSD, to Include Anxiety

The Veteran contends that he has an anxiety disorder due to his active service.  The August 2008 VA examiner reviewed the claims file, considered the Veteran's reported symptomatology, and examined the Veteran.  The examiner diagnosed the Veteran with anxiety disorder, not otherwise specified.  The examiner also noted an Axis IV factor of "stressors include chronic health problems."  However, the examiner provided no opinion as to whether it is as likely as not that the Veteran's anxiety disorder is causally related to his active service.  As such, the Board finds that the August 2008 VA examination is inadequate for decision making purposes, and that the matter must be remanded so an adequate VA examination may be provided.  See Barr, 21 Vet. App. at 312 (2007).  On remand, the examiner should opine as to whether it is at least as likely as not that the Veteran's anxiety disorder and any other diagnosed acquired psychiatric disability is causally related to his active service.  Given the indication that the Veteran's anxiety disorder may be due to stressors related to his chronic health problems, the examiner should also be asked to opine as to whether any diagnosed acquired psychiatric disability is secondary to the Veteran's service-connected chronic health problems, to include diabetes mellitus, type II, and ischemic heart disease.

High Cholesterol

The September 2008 rating decision denied the Veteran service connection for high cholesterol.  In October 2008, the Veteran timely submitted a notice of disagreement (NOD) as to the matter.  The Veteran has not been issued a corresponding statement of the case (SOC) for the issue.  As a timely NOD as to the matter has been received, and the Veteran has not otherwise withdrawn the matter in writing, the Board is required to remand the matter for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a statement of the case with respect to the issue of entitlement to service connection for high cholesterol.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal of the September 2008 rating decision to the Board as to this issue.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).  If a timely substantive appeal is filed, all appropriate actions must be completed.

2.  Send the Veteran a notification letter advising him of the evidence required to substantiate a claim for entitlement to secondary service connection.

The letter should include a VA Form 21-4142, Authorization and Consent to Release Information to VA, so that the Veteran may identify any outstanding, relevant treatment records.

3.  Send a letter to the Veteran's private physician R. K. Reddy, M.D., requesting clarification as to whether it is at least as likely as not that the Veteran's hypertension is proximately due to, the result of, or aggravated by the Veteran's service-connected ischemic heart disease.  The letter should inform Dr. Reddy that aggravation is defined as a permanent worsening beyond the natural progression of the disease, and that a complete rationale should be provided for any opinion given.

4.  After the above development is complete, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  Provide a copy of this Remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension, even if currently resolved, had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service?  The opinion must specifically address whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is due to in-service Agent Orange exposure.

b.  If not, is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension is proximately due to his service-connected ischemic heart disease?

c.  If not, is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension is aggravated by his service-connected ischemic heart disease?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The VA examiner should indicate that the claims file was reviewed.  A complete rationale should be provided for all opinions given.

5.  After the above development is complete, schedule the Veteran for a VA examination to determine the nature and etiology of any alleged or diagnosed acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and anxiety disorder, not otherwise specified.  Provide a copy of this Remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Does the Veteran have a diagnosis of PTSD?  If not, explain why the Veteran's reported symptoms do not meet the diagnostic criteria for PTSD.  If a diagnosis of PTSD is not deemed appropriate, the examiner must also address the numerous positive PTSD screenings in the VA treatment record.

b.  If the Veteran has a diagnosis for PTSD, is at least as likely as not (50 percent probability or more) that the PTSD is related to an in-service stressor?

c.  Does the Veteran have a diagnosis for an acquired psychiatric disability other than PTSD?

d.  Is at least as likely as not (50 percent probability or more) that any acquired psychiatric disability other than PTSD is causally or etiologically related to the Veteran's active service?

e.  If not, is it at least as likely as not (50 percent probability or more) that any acquired psychiatric disability other than PTSD is proximately due to the Veteran's service-connected chronic health problems, to include diabetes mellitus, type II, and ischemic heart disease?

f.  If not, is it at least as likely as not (50 percent probability or more) that any acquired psychiatric disability other than PTSD is aggravated by the Veteran's service-connected chronic health problems, to include diabetes mellitus, type II, and ischemic heart disease?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The VA examiner should indicate that the claims file was reviewed.  A complete rationale should be provided for all opinions given.

6.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether the benefits sought on appeal may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


